In a proceeding pursuant to article 77 of the CPLR to compel Dollar Savings Bank of New York inter alia to account to petitioner for moneys received and disbursed on the latter’s behalf and for income earned thereon from the date of an agreement consolidating and extending certain mortgages, December 10, 1970, (1) petitioner appeals from an order of the Supreme Court, Westchester County, dated May 15, 1973, which denied the application and dismissed the petition and (2) Dollar Savings Bank cross-appeals from the order to the extent that it failed to pass upon the portion of Dollar’s cross motion which sought an allowance of counsel fees. Order modified, on the law, by adding thereto a provision denying the portion of the cross motion of Dollar Savings Bank of New York which sought an allowance of counsel fees. As so modified, order affirmed, with $20 costs and disbursements to Dollar Savings Bank of New York. In our view, the provisions of paragraph 20 of the agreement do not contemplate an allowance of counsel fees in a situation of this nature. Munder, Acting P. J., Martuscello, Shapiro, Brennan and Benjamin, JJ., concur.